DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tong et al. (US 8,475,536) or, in the alternative, under 35 U.S.C. 103 as obvious over Tong et al. (US 8,475,536) in view of Mitsuaki (JPH06312373A).
As applied to claims 1, 3, 8 and 10, Tong et al. teach a method of modifying a surface of a Co-Cr-Mo alloy and a method of manufacturing a high fatigue strength Co-Cr-Mo alloy, comprising a step of cold working by using shot peening of the Co-Cr-Mo alloy using shot material of              
                
                    
                        Z
                    
                    
                        r
                    
                
                
                    
                        O
                    
                    
                        2
                    
                
            
         (col. 3, lines 49-54, Fig. 3A), wherein a particle/grain size of the shot material can range from about 10 micron (0.01 mm) to 10 mm (which overlaps the claimed range of 0.05 to 0.2 mm), and wherein an injection pressure of the shot material is 1 PSI to 200 PSI which is equivalent to 0.007 MPa to 1.38 MPa (which overlaps the claimed range of 0.1 to 0.5 MPa, see col. 12, lines 35-37).
Regarding the limitation of “a shot material including 60% by mass or more              
                
                    
                        Z
                    
                    
                        r
                    
                
                
                    
                        O
                    
                    
                        2
                    
                
            
        ” Tong et al. teach that blasting particles can be formed from a variety of materials such as inorganic materials such as zirconium dioxide and/or aluminum oxide, or glass (i.e., silica). Other types of particles include water soluble particles such as sodium chloride or sodium bicarbonate, calcium phosphate with any combination of calcium of phosphate ratio, or combinations of such materials (col. 12, lines 29-35). As such, Tong et al. is very specific in disclosing the types of the materials used for the shot particles.  Therefore, it is inherent that the shot particles of Tong et al. made of zirconium dioxide include 100% of the zirconium dioxide which meets the claimed range of 60% by mass or more.
In alternative, if Applicant doesn’t agree that Tong et al. teaching of zirconium dioxide explicitly teach the claimed range of 60% by mass or more, then
Mitsuaki teaches that it is well-known in the art to surface treat metal articles using shot peening process wherein the shot materials are made of hard materials such as             
                
                    
                        Z
                    
                    
                        r
                    
                
                
                    
                        O
                    
                    
                        2
                    
                
                 
                (
            
        zirconia) with high fracture and burst resistance toughness (see abstract, lines 1-13).  Mitsuaki further teaches (paragraph [0028]) that the shot body is made of a polycrystalline sintered body with MgO content of 3.5% by weight and balance of             
                
                    
                        Z
                    
                    
                        r
                    
                
                
                    
                        O
                    
                    
                        2
                    
                
            
         (meaning 96.5% by weight which meets the claimed 60% by mass or more).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the claimed amount of 60% by mass or more for the zirconium dioxide shot members of Tong et al., as taught by Mitsuaki, to provide a shot material with high burst resistance capacity to withstand the high impact operating environment and further would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the such amount of shot material as a matter of use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).
	
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 8,475,536) in view of Mitsuaki (JPH06312373A).
As applied to claims 7 and 9, Tong et al. teach the invention cited but do not explicitly teach the shot material having Vickers hardness in range of 500 to 1300.
Mitsuaki teaches that it is well-known in the art to surface treat metal articles using shot peening process wherein the shot materials body has a hardness of 11 GPa (which is equivalent to 1122 Vickers hardness which is within the claimed range of 500 to 1300, paragraph [0028]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the shot peening method of Tong et al., the zirconia shots having the claimed Vickers hardness, as taught by Mitsuaki, as an effective means of enhancing the surface hardness, wear resistance and fatigue strength of the surface of the Co-Cr-Mo alloy of Tong et al. while minimizing the chance of the shot member being cracked, chipped and deteriorated due to the high speed impact with the alloy (see Mitsuaki, paragraph [0004], lines 3-5).
In addition, using the claimed zirconia shot members having the claimed hardness for the shot members of Tong et al., as taught by Mitsuaki, would have been obvious to one of ordinary skill in the art at the time the invention was filed as a matter of use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).
Claims 1, 3, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 7,520,947) in view of Tong et al. (US 8,475,536) and Mitsuaki (JPH06312373A).
As applied to claims 1, 3 and 7-10, Kennedy et al. teach a method of modifying a surface of a Co-Cr-Mo alloy (10, Fig. 1) and a method of manufacturing a high fatigue strength Co-Cr-Mo alloy, comprising a step of cold working by using shot peening of the Co-Cr-Mo alloy (col. 5, lines 50-62) but do not explicitly teach using a shot material including 60% by mass or more                          
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     having an average grain size in range of 0.05 to 0.2 mm and injection pressure of the shot material in range of 0.1 to 0.5 MPa (as in claims 1 and 3), and the shot material having Vickers hardness in range of 500 to 1300 (as in claims 7 and 9).
Tong et al. teach a method of modifying a surface of a Co-Cr-Mo alloy and a method of manufacturing a high fatigue strength Co-Cr-Mo alloy, comprising a step of cold working by using shot peening of the Co-Cr-Mo alloy using shot material of                          
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     (col. 3, lines 49-54, Fig. 3A), wherein a particle/grain size of the shot material can range from about 10 micron (0.01 mm) to 10 mm (which overlaps the claimed range of 0.05 to 0.2 mm), and wherein an injection pressure of the shot material is 1 PSI to 200 PSI which is equivalent to 0.007 MPa to 1.38 MPa (which overlaps the claimed range of 0.1 to 0.5 MPa, see col. 12, lines 35-37).
Regarding the limitation of “”a shot material including 60% by mass or more                          
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    ” Tong et al. teach that blasting particles can be formed from a variety of materials such as inorganic materials such as zirconium dioxide and/or aluminum oxide, or glass (i.e., silica). Other types of particles include water soluble particles such as sodium chloride or sodium bicarbonate, calcium phosphate with any combination of calcium of phosphate ratio, or combinations of such materials (col. 12, lines 29-35). As such, Tong et al. is very specific in disclosing the types of the materials used for the shot particles.  Therefore, it is inherent that the shot particles of Tong et al. made of zirconium dioxide include 100% of the zirconium dioxide which meets the claimed range of 60% by mass or more.
The combination of Kennedy et al. and Tong et al. teaches the claimed invention but fails to explicitly teach the shot material has Vickers hardness in range of 500 to 1300. 
Mitsuaki teaches that it is well-known in the art to surface treat metal articles using shot peening process wherein the shot materials body is made of a polycrystalline sintered body with MgO content of 3.5% by weight and balance of                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     (meaning 96.5% by weight of                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    which meets the claimed 60% by mass or more) and having a hardness of 11 GPa (which is equivalent to 1122 Vickers hardness which is within the claimed range of 500 to 1300, paragraph [0028]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the shot peening method of Kennedy et al./Tong et al., the zirconia shots having the claimed mass percentage amount of                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     and Vickers hardness, as taught by Mitsuaki, as an effective means of enhancing the surface hardness, wear resistance and fatigue strength of the surface of the Co-Cr-Mo alloy of Kennedy et al. and Tong et al. while minimizing the chance of the shot member being cracked, chipped and deteriorated due to the high speed impact with the alloy (see Mitsuaki, paragraph [0004], lines 3-5).
In addition, using the claimed zirconia shot members having the claimed mass amount of                         
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     and hardness for the shot members of Kennedy et al./Tong et al., as taught by Mitsuaki, would have been obvious to one of ordinary skill in the art at the time the invention was filed as a matter of use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).

Response to Arguments
Applicant's amendment and arguments in an After Final response filed on 08/17/2022 have been fully considered and made of record.  Applicant has incorporated the subject matters of claims 2 and 4 into independent claims 1 and 3, respectively, and further amended the claims to require a new range for the average grain/particle size of the shot material and injection pressure of the shot material.  The examiner is now relying on newly cited art of Tong et al. (US 8,475,536) to address these new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/21/2022